 



EXHIBIT 10.07

(Quintiles Transnational Corp. Logo)

EXECUTIVE EMPLOYMENT AGREEMENT

               This Executive Employment Agreement (“Agreement”), dated as of
February 8, 2002, is made and entered into by QUINTILES TRANSNATIONAL CORP., a
North Carolina corporation (hereinafter the “Company”) and Oppel Greeff
(hereinafter the “Executive”). The Company desires employ Executive as its Head
of EDLS and CPO Head of South America, India and Latin America and provide
adequate assurances to Executive and Executive desires to accept such employment
on the terms set forth below, which terms Executive agreed to in Executive’s
offer letter.                In consideration of the mutual promises set forth
below and other good and valuable new consideration, the receipt and sufficiency
of which the parties acknowledge, the Company and Executive agree as follows:  
             1. EMPLOYMENT. The Company employs Executive and Executive accepts
employment on the terms and conditions set forth in this Agreement          
     2. NATURE OF EMPLOYMENT. Executive shall serve as Head of EDLS and CPO Head
of South America, India and Latin America and have such responsibilities and
authority as the Company may assign from time to time. Additionally, Executive
agrees to perform such other duties consonant with those of an executive at his
level as the Company may set from time to time.                 2.1 Executive
shall perform all duties and exercise all authority in accordance with, and
shall otherwise comply with, all Company policies, procedures, practices and
directions.                     2.2 Executive shall devote all working time,
best efforts, knowledge and experience to perform successfully his duties and
advance the Company’s and/or its Affiliates’ interests. During his employment,
Executive shall not engage in any other business activities of any nature
whatsoever (including board memberships) for which he receives compensation
without the Company’s prior written consent; provided, however, this provision
does not prohibit him from personally owning and trading in stocks, bonds,
securities, real estate, commodities or other investment properties for his own
benefit, which do not create actual or potential conflicts of interest with the
Company and/or its Affiliates. As used in this Agreement, “Affiliates” shall
mean: (i) any

1



--------------------------------------------------------------------------------



 

          Company’s parent, subsidiary or related entity; and/or (ii) any entity
directly or indirectly controlled or beneficially owned in whole or part by the
Company or Company’s parent, subsidiary or related entity.          
          2.3 Executive’s base of operation shall be Durham, North Carolina,
subject to business travel as may be necessary in the performance of Executive’s
duties.                3. COMPENSATION.                 3.1 Base Salary.
Executive’s monthly salary for all services rendered shall be $21,666.66 (less
applicable withholdings), payable in accordance with the Company’s policies,
procedures and practices as they may exist from time to time. Executive’s salary
shall be reviewed in accordance with the Company’s policies, procedures and
practices as they may exist from time to time.                     3.2 Executive
Compensation Plan. Executive may participate as a Level 2.5 employee in the
Executive Compensation Plan (or successor plans) (“ECP”) which may be made
available from time to time to Company executives at Executive’s level;
provided, however, that Executive’s participation is subject to the applicable
terms, conditions and eligibility requirements of the plan documents, some of
which are within the plan administrator’s discretion, as they may exist from
time to time.                     3.3 Tax Returns. Executive shall be entitled
to tax return preparation and reasonable financial planning, consultation and
advice by the Company’s accounting firm and/or legal counsel and/or financial
consultants as the Company may provide from time to time to Company executives
at Executive’s level.                     3.4 Other Benefits. Executive may
participate in all medical, dental and disability insurance, 401(k), pension,
personal leave, car allowance and other employee benefit plans and programs,
except Executive may not receive severance payments other than specified in this
Agreement; provided, however, that Executive’s participation in benefit plans
and programs is subject to the applicable terms, conditions and eligibility
requirements of these plans and programs, some of which are within the plan
administrator’s discretion, as they may exist from time to time.          
          3.5 Business Expenses. Executive shall be reimbursed for reasonable
and necessary expenses actually incurred by him in performing services under
this

2



--------------------------------------------------------------------------------



 

          Agreement in accordance with and subject to the terms and conditions
of the applicable Company reimbursement policies, procedures and practices as
they may exist from time to time. Expenses covered by this provision include but
are not limited to travel, entertainment, professional dues, subscriptions and
dues, fees and expenses associated with membership in various professional, and
business and civic associations of which Executive’s participation is in the
Company’s best interest.                     3.6 Nothing in this Agreement shall
require the Company to create, continue or refrain from amending, modifying,
revising or revoking any of the plans, programs or benefits set forth in
Sections 3.2 through 3.5. Any amendments, modifications, revisions and
revocations of these plans, programs and benefits shall apply to Executive.    
                3.7 If, at any time during which Executive is receiving salary
or post-termination payments from the Company, he receives payments on account
of mental or physical disability from any Company-provided plan, then the
Company, at its discretion, may reduce his salary or post-termination payments
by the amount of such disability payments.                4. TERM OF EMPLOYMENT.
The original term of employment shall be for a one (1) year period commencing on
February 1, 2002 and terminating on January 31, 2003, subject to the following
provisions:                     4.1 Upon the expiration of the original or any
renewal term of employment, Executive’s employment shall be automatically
renewed for an additional one (1) year period unless, at least ninety (90) days
prior to the renewal date, either party gives the other party written notice of
its intent not to continue the employment relationship. During any renewal term
of employment, the terms, conditions and provisions set forth in this Agreement
shall remain in effect unless modified in accordance with Section 15.          
          4.2 Either party may terminate the employment relationship without
cause at any time upon giving the other party ninety (90) days written notice.  
                  4.3 The Company may terminate the Executive’s employment
relationship immediately without notice at any time for the following reasons
which shall constitute “Cause”: (i) Executive’s death; (ii) Executive’s physical
or mental inability to

3



--------------------------------------------------------------------------------



 

          perform the essential functions of his duties satisfactorily for a
period of 180 consecutive days or 180 days in total within a 365-day period as
determined by the Company in its reasonable discretion and in accordance with
applicable law; (iii) any act or omission of Executive constituting willful
misconduct (including willful violation of the Company’s policies), gross
negligence, fraud, misappropriation, embezzlement, criminal behavior, conflict
of interest or competitive business activities which, as determined by the
Company in its reasonable discretion, shall cause material harm, or any other
actions that are materially detrimental to the Company or any Affiliates’
interest; (iv) any other reason recognized as “cause” under applicable law; or
(v) Executive’s material breach of this Agreement.                     4.4
Executive may terminate Executive’s employment with the Company as a result of
the Company’s failure to cure its material breach of this Agreement after
Executive has given the Company notice of the material breach and at least
thirty (30) days to cure the breach (or such longer period as may be reasonably
required to cure the breach as long as the Company is making good faith efforts
to do so).                     4.5 This Agreement shall terminate upon the
termination of the employment relationship with the following exceptions:
Section 6 (Trade Secrets, Confidential Information, Company Property and
Competitive Business Activities), 7 (Intellectual Property Ownership), 8
(License), 9 (Release), and 12 (Change in Control) shall survive the termination
of Executive’s employment and/or the expiration or termination of this
Agreement, regardless of the reasons for such expiration or termination.        
       5. COMPENSATION AND BENEFITS UPON TERMINATION.                     5.1
The Company’s obligation to compensate Executive ceases on the effective
termination date except as to: (i) amounts due at that time; (ii) any amount
subsequently due pursuant to the plan described in Section 3.2; and (iii) any
compensation and/or benefits to which he may be entitled to receive pursuant to
Sections 5.2, 5.3,5.4 or 5.5.                     5.2 If the Company terminates
Executive’s employment pursuant to Sections 4.1 (notice of non-renewal) or 4.2
(without cause), then the Company’s sole obligation shall be to pay Executive:
(i) amounts due on the effective termination date;

4



--------------------------------------------------------------------------------



 

          (ii) any amounts subsequently due pursuant to the plan described in
Section 3.2; and (iii) subject to Executive’s compliance with Sections 6,7,8 and
9 and subject to Sections 3.7 and 5.6, an amount equal to his then current
monthly salary (less applicable withholdings) for the twelve (12) month
non-competition period set forth in Section 6.3, payable in equal monthly
installments.                     5.3 During the period during which Executive
receives post-termination payments pursuant to Section 5.2, he may continue to
participate, to the extent permitted by the applicable plans and subject to
their terms, conditions and eligibility requirements, in all employee welfare
benefits plans (as defined by the Employee Retirement Income Security Act of
1974, as amended) in which Executive participated on his effective termination
date. The Company will pay or, at the Company’s discretion, reimburse Executive
for the premiums actually paid, to continue coverage under such plans during the
period. Notwithstanding the Company’s payment of or reimbursement for the
premiums, any coverage under such plans shall be subject to the terms,
conditions and eligibility requirements of such plans, and nothing in this
Section shall constitute any guaranty of coverage.                     5.4 If
the Company terminates Executive’s employment as provided in Sections 4.3 (i)
(death), (ii) (physical or mental inability to perform), (iii) (materially
harmful acts or omissions), (iv) (other reasons recognized as “cause”) or (v)
(Executive’s material breach) or if the Executive terminates his employment
pursuant to Section 4.1 (notice of non-renewal) or Section 4.2 (without cause),
then the Company’s sole obligation shall be to pay Executive: (i) amounts due on
the effective termination date and (ii) any amounts subsequently due pursuant to
the plan described in Section 3.2. Executive, except when employment terminates
pursuant to Section 4.3(i) (death), shall comply with Sections 6,7,8 and 9 of
this Agreement upon expiration or termination of this Agreement.          
          5.5 If Executive terminates the employment relationship as a result of
the Company’s failure to cure its material breach of this Agreement after he has
given the Company notice of the material breach and 30 days in which to cure the
breach (or such longer period as may be reasonably required to cure the breach
as long as the Company is making good faith efforts to do so), pursuant to
Section 4.4 of this Agreement, then the Company’s sole obligation to Executive
in lieu of any other damages or other relief to which he otherwise may be
entitled shall be (i) an amount equal to amounts due at the time of his
termination; and (ii) subject to Executive’s

5



--------------------------------------------------------------------------------



 

          compliance with Sections 6, 7, 8 and 9 and subject to Sections 3.7 and
5.6, liquidated damages in an amount equal to his then current monthly salary
(less applicable withholdings) for the twelve (12) month non-competition period
set forth in Section 6.3, payable in equal monthly installments.          
          5.6 The Company’s obligation to provide the payments under Sections
5.2 and 5.5 is conditioned upon Executive’s execution of an enforceable release
of all claims and his compliance with Sections 6, 7, 8 and 9 of this Agreement.
If Executive chooses not to execute such a release or fails to comply with these
sections, then the Company’s obligation to compensate him ceases on the
effective termination date except as to amounts due at that time and any amount
subsequently due pursuant to the plan described in Section 3.2.          
          5.7 Executive is not entitled to receive any compensation or benefits
upon his termination except as: (i) set forth in this Agreement; (ii) otherwise
required by law; or (iii) otherwise required by any employee benefit plan in
which he participates. Nothing in this Agreement, however, is intended to waive
or supplant any death, disability, retirement, 401(k) or pension benefits to
which he may be entitled under employee benefit plans in which he participates.
               6. TRADE SECRETS, CONFIDENTIAL INFORMATION, COMPANY PROPERTY AND
COMPETITIVE BUSINESS ACTIVITIES. Executive acknowledges that: (i) the Company
and its Affiliates have worldwide business operations, a worldwide customer
base, and are engaged in the business of contract research, sales and marketing,
healthcare policy consulting and health information management services to the
worldwide pharmaceutical, biotechnology, medical device and healthcare
industries; (ii) by virtue of his employment by and upper-level position with
the Company, he has or will have access to Trade Secrets and Confidential
Information (as defined in Sections 6.1(5) and 6.1(6)) of the Company and its
Affiliates, including valuable information about their worldwide business
operations and entities with whom they do business in various locations
throughout the world, and has developed or will develop relationships with their
customers and others with whom they do business in various locations throughout
the world; and (iii) the Trade Secret, Confidential Information and Competitive
Business Activities’ provisions set forth in this Agreement are reasonably
necessary to protect the Company’s and its Affiliates’ legitimate business
interests, are reasonable as to the time, territory and scope of activities
which are restricted, do not interfere with public policy or public interest and

6



--------------------------------------------------------------------------------



 

          are described with sufficient accuracy and definiteness to enable him
to understand the scope of the restrictions imposed on him.          
          6.1 Trade Secrets and Confidential Information. Executive acknowledges
that: (i) the Company and/or its Affiliates will disclose to him certain Trade
Secrets and Confidential Information; (ii) Trade Secrets and Confidential
Information are the sole and exclusive property of the Company and/or its
Affiliates (or a third party providing such information to the Company and/or
its Affiliates) and the Company and/or its Affiliates or such third party owns
all worldwide rights therein under patent, copyright, trademarks, trade secret,
confidential information or other property right; and (iii) the disclosure of
Trade Secrets and Confidential Information to Executive does not confer upon him
any license, interest or rights of any kind in or to the Trade Secrets or
Confidential Information.                          6.1(1) Executive may use the
Trade Secrets and Confidential Information only while he is employed or
otherwise retained by the Company and only then in accordance, with applicable
Company policies and procedures and solely for the Company’s benefit. Except as
authorized in the performance of services for the Company, Executive will hold
in confidence and will not, either directly or indirectly, in any form, by any
means, or for any purpose, disclose, reproduce, distribute, transmit, reverse
engineer, decompile, disassemble, or transfer Trade Secrets or Confidential
Information or any portion thereof. Upon the Company’s request, Executive shall
return Trade Secrets and Confidential Information and all related materials.    
                     6.1(2) If Executive is required to disclose Trade Secrets
or Confidential Information pursuant to a court order, subpoena or other
government process or such disclosure is necessary to comply with applicable law
or defend against claims, he shall: (i) notify the Company promptly before any
such disclosure is made; (ii) at the Company’s request and expense take all
reasonably necessary steps to defend against such disclosure, including
defending against the enforcement of the court order, other government process
or claims; and (iii) permit the Company to participate with counsel of its
choice in any proceeding relating to any such court order, subpoena, other
government process or claims.                          6.1(3) Executive’s
obligations with regard to Trade Secrets shall remain in effect for as long as
such information shall remain a trade secret under applicable law.

7



--------------------------------------------------------------------------------



 

                         6.1(4) Executive’s obligations with regard to
Confidential Information shall remain in effect while he is employed or
otherwise retained by the Company and/or its Affiliates and for fifteen
(15) years thereafter.                          6.1(5) As used in this
Agreement, “Trade Secrets” means information of the Company, its Affiliates and
its and/or their licensors, suppliers, customers, or prospective licensors or
customers, including, but not limited to, data, formulas, patterns,
compilations, programs, devices, methods, techniques, processes, financial data,
financial plans, product plans, or lists of actual or potential customers or
suppliers, which: (i) derives independent actual or potential commercial value,
from not being generally known to or readily ascertainable through independent
development or reverse engineering by persons or entities who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.          
               6.1(6) As used in this Agreement, “Confidential Information”
means information other than Trade Secrets, that is of value to its owner and is
treated as confidential, including, but not limited to, future business plans,
licensing strategies, advertising campaigns, information regarding executives
and employees, and the terms and conditions of this Agreement; provided,
however, Confidential Information shall not include information which is in the
public domain or becomes public knowledge through no fault of Executive.        
            6.2 Company Property. Upon termination of his employment, Executive
shall (i) deliver to the Company all records, memoranda, data, documents and
other property of any description which refer or relate in any way to Trade
Secrets or Confidential Information, including all copies thereof, which are in
his possession, custody or control; (ii) deliver to the Company all Company
and/or Affiliates property (including, but not limited to, keys, credit cards,
client files, contracts, proposals, work in process, manuals, forms, computer
stored work in process and other computer data, research materials, other items
of business information concerning any Company and/or Affiliates client, or
Company and/or Affiliates business or business methods, including all copies
thereof) which is in his possession, custody or control; (iii) bring all such
records, files and other materials up to date before returning them; and (iv)
fully cooperate with the Company in winding up his work and transferring that
work to other individuals designated by the Company.

8



--------------------------------------------------------------------------------



 

                    6.3 Competitive Business Activities. During his employment
and the one (1) year following his effective termination date (regardless of the
reason for the termination), Executive will not engage in the following
activities:                          (A) on Executive’s own or another’s behalf,
whether as an officer, director, stockholder, partner, associate, owner,
employee, consultant or otherwise, directly or indirectly:          
                    (i) compete with the Company or its Affiliates within the
geographical areas set forth in Section 6.3(1); except that Executive, without
violating this provision, may become employed by any company which is engaged in
the integrated development, discovery, manufacture, marketing and sale of
pharmaceutical drugs that does not engage in contract sales and/or research;    
                          (ii) within the geographical areas set forth in
Section 6.3(1), solicit or do business which is the same, similar to or
otherwise in competition with the business engaged in by the Company or its
Affiliates, from or with persons or entities: (A) who are customers of the
Company or its Affiliates; (B) who Executive or someone for whom he was
responsible solicited, negotiated, contracted or serviced on the Company’s or
its Affiliates’ behalf; or (C) who were customers of the Company or its
Affiliates at any time during the last year of Executive’s employment with the
Company;                               (iii) offer employment to or otherwise
solicit for employment any employee or other person who had been employed by the
Company or its Affiliates during the last year of Executive’s employment with
the Company; or                          (B) directly or indirectly take any
action which is materially detrimental or otherwise intended to be adverse to
the Company’s and/or Affiliates’ goodwill, name, business relations, prospects
and operations.                          6.3(1) The restrictions set forth in
Section 6.3 apply to the following geographical areas; (i) within a 60-mile
radius of the Company and/or its Affiliates where the Executive had an office
during the Executive’s employment with the Company and/or its Affiliates;
(ii) any city, metropolitan area, county (or similar political subdivision in
foreign countries) in which Executive’s substantial services were provided, or
for which Executive had substantial responsibility, or in which Executive

9



--------------------------------------------------------------------------------



 

          performed substantial work on Company and/or Affiliates’ projects,
while employed by the Company; and (iii) any city, metropolitan area, county (or
similar political subdivisions in foreign countries) in which the Company or its
Affiliates is located or does or, during Executive’s employment with Company,
did business.                          6.3(2) Notwithstanding the foregoing,
Executive’s ownership, directly or indirectly, of not more than one percent of
the issued and outstanding stock of a corporation the shares of which are
regularly traded on a national securities exchange or in the over-the-counter
market shall not violate Section 6.3.                     6.4 Remedies.
Executive acknowledges that his failure to abide by the Trade Secrets,
Confidential Information, Company Property or Competitive Business Activities
provisions of this Agreement would cause irreparable harm to the Company and/or
its Affiliates for which legal remedies would be inadequate. Therefore, in
addition to any legal or other relief to which the Company and/or its Affiliates
may be entitled by virtue of Executive’s failure to abide by these provisions:
(i) the Company will be released of its obligations under this Agreement to make
any post-termination payments, including but not limited to those otherwise
available pursuant to Sections 5.2, 5.3, 5.4, 5.5; (ii) the Company may seek
legal and equitable relief, including but not limited to preliminary and
permanent injunctive relief, for Executive’s actual or threatened failure to
abide by these provisions; (iii) Executive will return all post-termination
payments received pursuant to this Agreement, including but not limited to those
received pursuant to Sections 5.2, 5.3, 5.4, 5.5; (iv) Executive will indemnify
the Company and/or its Affiliates for all expenses including attorneys’ fees in
seeking to enforce these provisions; and (v) if, as a result of Executive’s
failure to abide by the Trade Secrets, Confidential Information, Company
Property or Competitive Business Activities provisions, any commission or fee
becomes payable to Executive or to any person, corporation or other entity with
which Executive has become employed or otherwise associated, Executive shall pay
the Company or cause the person, corporation or other entity with whom he has
become employed or otherwise associated to pay the Company an amount equal to
such commission or fee. In the event that the Company exercises its right to
discontinue payments under this provision and/or Executive returns all
post-termination payments received pursuant to this Agreement, Executive shall
remain obligated to abide by the Trade Secrets, Confidential Information,
Company Property and Competitive Business Activities provisions set forth in
this Agreement.

10



--------------------------------------------------------------------------------



 

                    6.5 Tolling. The period during which Executive must refrain
from the activities set forth in Sections 6.1 and 6.3 shall be tolled during any
period in which he fails to abide by these provisions.                     6.6
Other Agreements. Nothing in this Agreement shall terminate, revoke or diminish
Executive’s obligations or the Company’s and/or its Affiliates’ rights and
remedies under law or any agreements relating to trade secrets, confidential
information, non-competition or intellectual property which Executive has
executed in the past or may execute in the future or contemporaneously with this
Agreement.                7. INTELLECTUAL PROPERTY OWNERSHIP.          
          7.1 As used in this Agreement, “Work Product” shall mean the data,
materials, documentation, computer programs, inventions (whether or not
patentable), improvements, modifications, discoveries, methods, developments,
picture, audio, video, artistic works and all works of authorship, including all
worldwide rights therein under patent, copyright, trademark, trade secret,
confidential information or other property right, created or developed in whole
or in part by Executive, while employed by the Company (whether developed during
work hours or not), whether prior or subsequent to the date of this Agreement.  
                  7.2 All Work Product shall be considered work made for hire by
Executive and owned by the Company. If any of the Work Product may not, by
operation of law be considered work made for hire by Executive for the Company,
or if ownership of all right, title, and interest of the intellectual property
rights therein shall not otherwise vest exclusively in the Company, Executive
hereby assigns to the Company, and upon the future creation thereof
automatically assigns to the Company, without further consideration, the
ownership of all Work Product. The Company shall have the right to obtain and
hold in its own name copyrights, registrations and any other protection
available in the Work Product. Executive agrees to perform, during or after his
employment, such further acts which the Company requests as may be necessary or
desirable to transfer, perfect and defend its ownership of the Work Product.    
                7.3 Notwithstanding the foregoing, this Agreement shall not
require assignment of any invention that: (i) Executive developed entirely on
his own time without using the Company’s equipment, supplies, facilities, Trade
Secrets or Confidential Information; and (ii) does not relate to the Company’s
business or actual or

11



--------------------------------------------------------------------------------



 

          anticipated research or development or result from any work performed
by Executive for the Company.                     7.4 Executive shall promptly
disclose to the Company in writing all Work Product conceived, developed or made
by him, individually or jointly.                8. LICENSE. To the extent that
any preexisting materials are contained in Work Product which Executive delivers
to the Company or its customers, Executive grants to the Company an irrevocable,
nonexclusive, worldwide, royalty-free license to: (i) use and distribute
(internally or externally) copies of, and prepare derivative works based upon,
such preexisting materials and derivative works thereof; and (ii) authorize
others to do any of the foregoing.                9. RELEASE. Executive
acknowledges that: (i) as a part of his services, he may provide his image,
likeness, voice or other characteristics; and (ii) the Company may use his
image., likeness, voice or other characteristics and expressly releases the
Company, its Affiliates and its and/or their agents, employees, licensees and
assigns from and against any and all claims which he has or may have for
invasion of privacy, right of privacy, defamation, copyright infringement or any
other causes of action arising out of the use, adaptation, reproduction,
distribution, broadcast or exhibition of such characteristics.          
     10. EMPLOYEE REPRESENTATION. Executive represents and warrants that his
employment and obligations under this Agreement will not (i) breach any duty or
obligation he owes to another or (ii) violate any law, recognized ethics
standard or recognized business custom.                11. OFFICERS AND
DIRECTORS INDEMNIFICATION PROVISIONS. To the.extent Executive serves as a
Company and/or Affiliate officer or director, Executive.shall be entitled to
insurance under Company’s directors and officers’ indemnification policies
comparable to any such insurance covering executives of the applicable entity
serving in similar capacities. Further, the Company’s bylaws shall contain
provisions granting to Executive the maximum indemnity protection allowed under
applicable law and the Company hereby agrees to indemnify and hold harmless
Executive in accordance with such maximum indemnity protection allowed under
applicable law.

12



--------------------------------------------------------------------------------



 

               12. CHANGE IN CONTROL.                     12.1 For purposes of
this Agreement, a “Change in Control” shall mean the occurrence of any one of
the following:                          (A) An acquisition (other than directly
from the Company) of any voting securities of the Company by any “Person” (as
such term is used in Sections 3(A)(9), 13(D)(3) and 14(D)(2) of the Securities
Exchange Act of 1934, as amended (the “Act”)), after which such Person, together
with its “affiliates” and “associates” (as such terms are defined in Rule 12b-2
under the Act), becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of more than one- third
(33.33%) of the total voting power of the Company’s then outstanding voting
securities, but excluding any such acquisition by the Company, any Person of
which a majority of its voting power or its voting equity securities or equity
interests is owned, directly or indirectly, by the Company (for purposes hereof,
a “Subsidiary”), any employee benefit plan of the Company or any of its
Subsidiaries (including any Person acting as trustee or other fiduciary for any
such plan), or Dennis B. Gillings;                          (B) The shareholders
of the Company approve a merger, share exchange, consolidation or reorganization
involving the Company and any other corporation or other entity that is not
controlled by the Company, as a result of which less than two-thirds (66.66%) of
the total voting power of the outstanding voting securities of the Company or of
the successor corporation or entity after such transaction is held in the
aggregate by the holders of the Company’s voting securities immediately prior to
such transaction;                          (C) The shareholders of the Company
approve a liquidation or dissolution of the Company, or approve the sale or
other disposition by the Company of all or substantially all of the Company’s
assets to any Person (other than a transfer to a Subsidiary of the Company);    
                     (D) During any period of 24 consecutive months, the
individuals who constitute the Board of Directors of the Company at the
beginning of such period (the “Incumbent Directors”) cease for any reason to
constitute at least two-thirds of the Board of Directors; provided, however,
that a director who is not a director at the beginning of such period shall be
deemed to be an Incumbent Director if such

13



--------------------------------------------------------------------------------



 

          director is elected or recommended for election by at least two-thirds
(66.66%) of the directors who are then Incumbent Directors.          
          12.2 Termination Following Change in Control. After the occurrence of
a Change in Control, Executive shall be entitled to receive payments and
benefits pursuant to this Agreement if, at the time of the Change in Control,
(i) Executive is in ECP Levels 1 to 2 and his employment is terminated pursuant
to Sections 12.2(A), (B), or (C) below, or (ii) Executive is in ECP Levels 2.5
to 4 and his employment is terminated pursuant to Sections 12.2(B) or (C) below.
                         (A) Within eighteen (18) months following a Change in
Control, Executive terminates his employment with Company by giving written
notice of such termination to Company.                          (B) Within
eighteen (18) months following a Change in Control, Company terminates
Executive’s employment for reasons other than “Cause” as such term is defined in
Section 4.3 hereof.                          (C) Within eighteen (18) months
following a Change in Control, Executive terminates his employment with the
Company for “Good Reason.” For purposes of this Agreement, “Good Reason” shall
mean the occurrence after a Change in Control of any of the following events or
conditions:                               (i) a change in Executive’s status,
title, position or responsibilities (including reporting responsibilities)
which, in Executive’s reasonable judgment, represents an adverse change from his
status, title, position or responsibilities in effect immediately prior thereto;
the assignment to Executive of any duties or responsibilities which in
Executive’s reasonable judgment, are inconsistent with his status, title,
position or responsibilities; or any removal of Executive from or failure to
reappoint or reelect him to any such positions, status, or title except in
connection with the termination of his employment for Cause or by Executive
other than for Good Reason,                               (ii) a reduction in
Executive’s base salary;

14



--------------------------------------------------------------------------------



 

                              (iii) the Company’s requiring Executive to be
based at any place outside a thirty (30) mile radius from Executive’s principal
place of residence, except for reasonably required travel on Company’s business
which is not greater than such travel requirements prior to the Change in
Control;                               (iv) the failure by the Company to
continue in effect any compensation, welfare or benefit plan in which Executive
is participating at the time of a Change in Control, including benefits pursuant
to the Executive Compensation Plan or similar plans, without substituting plans
providing Executive with substantially similar or greater benefits, or the
taking of any action by the Company which would adversely affect Executive’s
participation in or materially reduce Executive’s benefits under any such plans
or deprive Executive of any material fringe benefit enjoyed by Executive at the
time of the Change in Control;                               (v) any purported
termination of Executive’s employment for Cause without grounds therefor;      
                        (vi) the insolvency or the filing (by any party
including the Company) of a petition for bankruptcy of the Company;          
                    (vii) any material breach by the Company of any provision of
this Agreement after Executive has given the Company notice of the material
breach and at least thirty (30) days to cure the breach (or such longer period
as may be reasonably required to cure the breach as long as the Company is
making good faith efforts to do so); or                               (viii) the
failure of the Company to obtain an agreement, satisfactory to Executive, from
any successor or assign of the Company to assume and agree to perform this
Agreement.                    12.3 Severance Pay and Benefits. If Executive’s
employment with the Company terminates under circumstances as described in
Section 12.2. above, Executive shall be entitled to receive all of the
following:                          (A) all accrued compensation through the
termination date, plus any Bonus for which the Executive otherwise would be
eligible in the year of termination, prorated through the termination date,
payable in cash. For purposes of

15



--------------------------------------------------------------------------------



 

          Sections 12.3(A) and 12.3(B), “Bonus” shall be defined as any benefits
for which Executive would be eligible under the Executive Compensation Plan
described in Section 3.2 of this Agreement. The amount of such Bonus shall be
paid in cash and, for purposes of Sections 12.3(A) and 12.3(B), shall be
calculated as if Executive had achieved 100% of Executive’s performance goals
for that year.                          (B) a severance payment equal to two and
ninety-nine hundredths (2.99) times the amount of Executive’s most recent annual
compensation, including the amount of his most recent annual Bonus. The
severance amount shall be paid (i) in cash in thirty-four (34) equal monthly
installments commencing one month after the termination date, or (ii) in a lump
sum, within one month after the termination date, at the sole option of the
Executive.                          (C) the Company shall maintain in full force
and effect, for eighteen (18) months after the termination date, all life
insurance, health, accidental death and dismemberment, disability plans and
other benefit programs in which Executive is entitled to participate immediately
prior to the termination date, provided that Executive’s continued participation
is possible under the general terms and provisions of such plans and programs.
Executive’s continued participation in such plans and programs shall be at no
greater cost to Executive than the cost he bore for such participation
immediately prior to the termination date. If Executive’s participation in any
such plan or program is barred, Company shall arrange upon comparable terms, and
at no greater cost to Executive than the cost he bore for such plans and
programs prior to the termination date, to provide Executive with benefits
substantially similar to, or greater than, those which he is entitled to receive
under any such plan or program; and                          (D) a lump sum
payment (or otherwise as specified by Executive to the extent permitted by the
applicable plan) of any and all amounts contributed to a Company pension or
retirement plan which Executive is entitled to under the terms of any such plan
through the date of termination.                     12.4 Stock Options.        
                 (A) Upon a Change in Control, all options (“Options”) to
purchase Common Stock of the Company held by Executive as of the date of the
Change in Control shall become fully vested and exercisable.

16



--------------------------------------------------------------------------------



 

                         (B) If Executive’s employment with the Company
terminates pursuant to Section 12.2, then the Options shall remain exercisable
until the later of:                               (i) the expiration of the
applicable period for exercise following termination of employment set forth in
the Option agreements (or in any other agreement between Executive and the
Company that supersedes the Option agreements); or          
                    (ii) three (3) years after the date of termination (to the
extent of the terms of the Options); provided, however, that any “incentive
stock options” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), that are exercised more than ninety (90) days
after the date of termination pursuant Section 12.2 shall be treated for tax
purposes as nonqualified stock options.                     12.5 Excise Tax
Payments.                          (A) If any payment or benefit (within the
meaning of Section 280G(b)(2) of the Code), to Executive or for his benefit
pursuant to this Agreement (a “Payment”) is subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the amount of the Payment net
of all taxes other than the Excise Tax (the “Net Amount”) shall be calculated.
Executive shall then receive, in addition to the Payment, an additional payment
(the “Gross-Up Payment”), which shall be an amount such that, after payment of
all taxes (including the Excise Tax) on the Payment and the Gross-Up Payment,
Executive shall retain an amount equal to the Net Amount.          
               (B) An initial determination as to whether a Gross-Up Payment is
required pursuant to this Agreement and the amount of such Gross-Up Payment
shall be made at Company’s expense by an accounting firm selected by Company and
reasonably acceptable to Executive which is designated as one of the five
largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation to Company and Executive
within ten days of the date Executive’s employment terminates if applicable, or
such other time as requested by Company or by Executive (provided Executive
reasonably believes that any of the Payments may be subject to the Excise Tax)
and if the Accounting Firm determines that no Excise Tax is payable by Executive
with respect to a Payment, it shall furnish Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be

17



--------------------------------------------------------------------------------



 

          imposed with respect to any such Payment. Within ten days of the
delivery of the Determination to Executive, Executive shall have the right to
dispute the Determination (the “Dispute”). The Gross-Up Payment, if any, as
determined pursuant to this Section 12.5 shall be paid by Company to Executive
within five days of the receipt of the Accounting Firm’s determination. The
existence of the Dispute shall not in any way affect Executive’s right to
receive the Gross-Up Payment in accordance with the Determination. Upon the
final resolution of a Dispute, Company shall promptly pay to Executive any
additional amount required by such resolution. If there is no Dispute, the
Determination shall be binding, final and conclusive upon Company and Executive
subject to the application of Section (C) below.                          (C)
Notwithstanding anything in this Agreement to the contrary, in the event that,
according to the Determination, an Excise Tax will be imposed on any Payment,
Company shall pay to the applicable government taxing authorities as Excise Tax
withholding, the amount of the Excise Tax that the Company has actually withheld
from the Payment and the Gross-Up Payment, as applicable.          
               (D) If Executive is subject to taxation under a non-United States
taxing authority and an excise tax similar to the Excise Tax is imposed on any
Payment by such non-United States taxing authority, then Executive shall be
entitled to receive a Gross-Up Payment as calculated pursuant to Section 12.5(a)
above, based upon the lesser of such non-United States excise tax imposed and
the Excise Tax that would have been imposed had the Payment been subject to
United States taxation.                13. NOTICES. All notices, requests,
demands and other communications required or permitted to be given in writing
pursuant to this Agreement shall be deemed given and received: (A) upon delivery
if delivered personally; (B) on the fifth (5th) day after being deposited with
the U.S. Postal Service if mailed by first class mail, postage prepaid,
registered or certified with return receipt requested, at the addresses set
forth below; (C) on the next day after being deposited with a reliable overnight
delivery service; or (D) upon receipt of an answer back confirmation, if
transmitted by telefax, addressed to the below indicated telefax number. Notice
given in another manner shall be effective only if and when received by the
addressee. For purposes of notice, the addresses and telefax number (if any) of
the parties shall be as follows:

18



--------------------------------------------------------------------------------



 

              If to the Executive, to :   Oppel Greeff         111 Beaver Dam
Run         Durham, NC 27703               If to the Company, to:   Quintiles
Transnational Corp.         4709 Creekstone Drive         Riverbirch Building,
Suite 300         Durham, North Carolina 27703-8411         Attn: General
Counsel

          provided that: (A) each party shall have the right to change its
address for notice, and the person who is to receive notice, by the giving of
fifteen (15) days’ prior written notice to the other party in the manner set
forth above; and (B) notices shall be effective if given to the other party in
the manner set forth above regardless of whether a copy was received by the
additional addressee specified above.                14. WAIVER OF BREACH. The
Company’s or Executive’s waiver of any breach of a provision of this Agreement
shall not waive any subsequent breach by the other party.                15.
ENTIRE AGREEMENT. Except as expressly provided in this Agreement, this
Agreement: (i) supersedes all other understandings and agreements, oral or
written, between the parties with respect to the subject matter of this
Agreement; and (ii) constitutes the sole agreement between the parties with
respect to this subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid. No change or modification of this
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.                16.
SEVERABILITY. If a court of competent jurisdiction holds that any provision or
sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement. Additionally, if any of the provisions,
clauses or phrases in the Trade Secrets, Confidential Information or Competitive
Business Activities

19



--------------------------------------------------------------------------------



 

          provisions set forth in this Agreement are held unenforceable by a
court of competent jurisdiction, then the parties desire that they be
“blue-penciled’ or rewritten by the court to the extent necessary to render them
enforceable.                17. PARTIES BOUND. The terms, provisions, covenants
and agreements contained in this Agreement shall apply to, be binding upon and
inure to the benefit of the Company’s successors and assigns. The Company, at
its discretion, may assign this Agreement to Affiliates, Because this Agreement
is personal to Executive, Executive may not assign this Agreement.          
     18. GOVERNING LAW. This Agreement and the employment relationship created
by it shall be governed by North Carolina law without giving effect to North
Carolina choice of law provisions. The parties hereby consent to jurisdiction in
North Carolina for the purpose of any litigation relating to this Agreement and
agree that any litigation by or involving them relating to this Agreement shall
be conducted in the courts of Wake County, North Carolina or the federal courts
of the United States for the Eastern District of North Carolina.          
     IN WITNESS WHEREOF, the parties have entered into this Agreement on the day
and year first written above.

          -s- Oppel Greeff [g87218g8721803.gif]     NAME           QUINTILES
TRANSNATIONAL CORP.       By: -s- Beverly L. Rubin [g87218g8721804.gif]    
Title: VP, Global HR OPS

20